Per Curiam:
Before the charges were made, the police commissioner said to the relator, while inquiring as to whether he had given certain orders to his men, “ any untruthful statement you make to me will break you. * * * I will just say to you once more that I have information absolutely reliable to the contrary, and you can sit there and deny it if you want to, in the face of it; you will suffer the penalty. * * * I know what I am talking to you about, what you said to the men about complaints, because I have got that down in black and white, by the examination of the men themselves, and I guess I believe what they said rather than what you said.” The hearing upon charges for malting untruthful answers to the commissioner was subsequently had before him in his judicial capacity, and without imputing any improper motive or unfairness to the commissioner, because under the charter (Laws of 1901, chap. 466, § 300, as amd. by Laws of 1904, chap. 341; Id. § 302) * the duty of passing upon the question as to whether an officer against whom charges have been preferred is upon him, nevertheless, in view of the said information which the commissioner possessed and which was not accessible to the relator, and his pre-existing determination as expressed by the commissioner in case relator denied, we feel that relator has not had that hearing which the law contemplates.
*182Under the circumstances, the determination is annulled, writ sustained, and the proceeding remitted to the commissioner for a new trial, costs to abide the event.
Thomas, Mills and Rich, JJ., concurred; Putnam, J., read for confirmation, with whom Jenks, P. J., concurred.